Judgment was entered in the Supreme Court November 23d 1871.
Per Curiam.
The opinion of the learned judge below, given in his charge to the jury, is sustained by Ihmsen v. Negley, Mohan & Co., 1 Casey 297. Certainly if it had appeared that Lewis had notice in the case in hand, that the note signed in the name of the firm of “ Sedgwick & Pollock” by Pollock was not in the business of the firm, it would have been a good defence against it in his hands; it would have been a fraud on the firm, but there was no such notice or knowledge shown.
Judgment affirmed.